Bryan, J.,
dissented.
A motion was made by the appellant on the 31st of March, 1888, for a re-argument of the above cases,and reasons were filed in support of the motion. The Court overruled the motion, and delivered the following opinion through Judge Miller :
The motion for a re-argument in these cases is overruled. There is, however, a slight error in the decrees, which must be corrected. The cigar store appears not to have been rented to the appellant until April, 1885, which was long after the written lease. Before that time Eitter had rented it to other parties, and it was therefore not embraced in the terms of that lease. The awning in front of it was put up after it had been rented to the appellant. The counter and shelving were also put into it at the same time. It is true they were removed to this store from the old barber shop, where they had been put up during the yearly tenancy, but this removal seems to have been made with the implied, if not express, assent of Mr. Eitter. This awning in front of the cigar store, and the counter and shelving in it, must therefore be exempted from the operations of the injunction, and the former opinion is to this extent modified, and the decrees will be corrected accordingly.
(Filed 22nd June, 1888.)